
	

113 HR 1495 IH: Arizona Land Sovereignty Act
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1495
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Gosar (for
			 himself, Mr. Salmon,
			 Mr. Franks of Arizona, and
			 Mr. Schweikert) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To prohibit the further extension or establishment of
		  national monuments in Arizona except by express authorization of
		  Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Arizona Land Sovereignty
			 Act.
		2.Limitation on
			 further extension or establishment of national monuments in
			 ArizonaThe proviso of the
			 last sentence of the first section of the Act of September 14, 1950 (64 Stat.
			 849, chapter 950; 16 U.S.C. 431a), is amended by inserting or
			 Arizona after Wyoming.
		
